               Case 3:17-md-02801-JD Document 1224-1 Filed 03/04/20 Page 1 of 2
                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA

Case No: C-14-03264-JD IN RE CAPACITORS ANTITRUST LITIGATION
         MD-17-02801-JD In re Capacitors Antitrust Litigation (No. III)

                                                TRIAL SHEET

 JUDGE:                                  PLAINTIFFS:                         DEFENDANTS:
 Hon. James Donato                       Joseph Saveri, Christopher K.L.     Alexandra G. Calistri, Shawn N.
                                         Young, Anupama K. Reddy,            Skolky, Ralph A. Campillo, Bruce
                                         Steven Williams, Eric Cramer,       Sokler, Breton Leone-Quick,
                                         Joshua P. Davis, James Dallal,      Evan S. Nadel, Robert G.
                                         Austin B. Cohen                     Kidwell, Joseph J. Bial,
                                                                             Farrah R. Berse, Roberto Finzi,
                                                                             David D. Cross, Bonnie Lau,
                                                                             Margaret A. Webb, Breton Leone-
                                                                             Quick

 JURY TRIAL DATE:                        REPORTER(S):                        CLERK:
 March 4, 2020                           Debbie Pas/Belle Ball               Lisa R. Clark


 PLF     DEF TIME
 NO.     NO. OFFERED ID REC DESCRIPTION                                                                    BY
                            Court in session; out of the presence of the jury. Court reads
             9:10 a.m.
                            note No. 1 from the jury.
                            Court in session; all parties and jury present. Court reads
             9:16 a.m.
                            jury note No. 1 in open court and responds to jury.
             9:17 a.m.      Plaintiffs call witness Gene Krzywinski.
 1                            X    X       Kanji Ohta Business Card                                        LRC
                9:46 a.m.                  Cross-examination of Gene Krzywinski
                10:07 a.m.                 Re-direct of Gene Krzywinski
                                           Jury in recess. Court in session; outside the presence of the
                10:08 a.m.
                                           jury.
                                           Jury note No. 2 read to the parties outside the presence of
                                           the jury.
                                           Court in session; all parties and jury present. Court reads
                10:17 a.m.
                                           jury note No. 2 in open court and responds to jury.
                                           Court reads note No. 3 from the jury to Gene Krzywinski.
                                           Witness excused.
                                           Plaintiffs call Dr. Adam Fontecchio. Witness accepted as an
                10:21 a.m.
                                           expert.
                11:06 a.m.                 Court in recess.
                11:36 a.m.                 Court in session; out of the presence of the jury.
                                           Court in session; all parties and jury present. Cross-
                11:39 a.m.
                                           examination of Dr. Adam Fontecchio.
                11:56 a.m.                 Re-direct of Dr. Adam Fontecchio
            Case 3:17-md-02801-JD Document 1224-1 Filed 03/04/20 Page 2 of 2

PLF     DEF TIME
NO.     NO. OFFERED ID REC DESCRIPTION                                                             BY
            11:59 a.m.     Court reads jury note No. 4. to Dr. Adam Fontecchio.
             12:00 p.m.            Plaintiffs call Barry Reed Lubman
             12:07 p.m.            Cross-examination of Barry Reed Lubman
             12:15 p.m.            Re-direct of Barry Reed Lubman
             12:19 p.m.            Plaintiffs play videotaped deposition of Kazuhiko Mitsuhori
             12:47 p.m.            Court in recess.
                                   Court in session; all parties present outside the presence of
             1:08 p.m.
                                   the jury. Court reads jury note No. 5 to parties.
                                   Court in session; all parties and jury present. Court reads
             1:10 p.m.             jury note No. 5 and responds to jury. Jury note No. 6 not
                                   read to parties or responded to by the Court.
                                   Continued playing of videotaped deposition of Kazuhiko
             1:13 p.m.
                                   Mitsuhori by plaintiffs.
                                   Minutes of the September ECC Meeting 9/18/2002 ECC
8723                      X   X                                                                    LRC
                                   Group Meeting Minutes
7164                      X   X    12-18-2002 Meeting Minutes                                      LRC
                                   January ECC Presidential Conference Minutes (Translated
8253                      X   X                                                                    LRC
                                   Document)
                                   Report On 10/22/2003 ATC Meeting (attachment to Exh
2562                      X
                                   2561)
13316                     X        3/17/2004 March Meeting Minutes
2322                      X        2/24/2006 Email
                                   Jury in recess. Discussion with parties outside the presence
             1:45 p.m.
                                   of the jury.
                                   Jury excused for the day. Court in session; out of the
             1:51 pm
                                   presence of the jury.
             2:10 pm               Court in recess.
                                   Plaintiffs: 1651 Minutes; Defendants: 1754 Minutes.




                                           PAGE 2 OF 2
